 In the'Matter of FORREST CITY COTTON OIL MILLandLOCAL 19, UNITEDCANNERY, AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMER-ICA, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3544.DecidedMarch.16, 1913ORDEROn February 21, 1942, the Board, following a secret ballot electionwhich had previously been directed by the Board,, certified Local 19,United Cannery, Agricultural, Packing and Allied Workers of Amer-ica, affiliated with Congress of Industrial Organizations, herein calledthe Union, as the collective bargaining representative of all productionand maintenance employees at the Forrest City Cotton Oil Mill,' For-rest City, Arkansas, herein called the Company.'On March 29, 1942, a petition signed by employees of the Company,some of whom were in and others outside the unit found appropriate,and requesting that the Board annul and set aside the prior certifica-tion,was filed with the Board. Before disposing of this petition,the Board proceeded to a hearing upon charges filed by the, Union,alleging that the Company had permitted, fostered, and encouragedthe circulation of the above petition and thereafter refused to ba_rgt.inwith the Union in violation of Section 8 (1) and (5) of the Act'At the hearing and at oral argument before the Board upon suchcharges counsel for the Company stated that the Company had notrefused to bargain with the Union but merely postponed negotiationspending disposition of the petition by the Board. In view of suchassertion by the Company we deem it necessary now to dispose ofthe above petition.Since the petition was circulated and signed in the plant only 5weeks after the employees had indicated their choice of a collectivebargaining representative in a secret ballot election and since someof the signatures on the petition are those of supervisory employees, weshall dismiss the petition.1The Forrest City plant is owned and operated by Armour and Company of Delaware,operating as Forrest City Cotton Oil Mill, Forrest City, Arkansas.2 39 N J, R B 993Matter of Armour and Company of Delaware,operating as Forrest City Cotton OilMillandUnitedCannery,Agricultural,Packingand AlliedWorkers of America, LocalNo. 109, affiliated with the Congress of Industrial Organizations,Case No. C-2353.48 N. L. R. B., No. 1890 FORREST CITY COTTON OIL MILL91IT IS HEREBY ORDERED that the petition to annul and set asidethe prior certification of Local 19, United Cannery, Agricultural,Packing and Allied Workers of America, affiliated with the Congressof Industrial Organizations, as collective bargaining representative ofall production and maintenace employees of the Forrest City CottonOil Mill, Forrest City, Arkansas, be, and it hereby is, dismissed.4MR. JOHN M. HOUSTON took no part in the consideration of theabove Order.-Since the Company has expressed its willingness to bargain with the Union upon dis-position of the petition,we shall hold in abeyance decision on the unfair labor practicecharges pending before us in Case No C-2353 in order to permit resumption of bargainingnegotiations betueen the Company and the Union pursuant to the prior certification.J